 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                                  Case No.: 19-CV-1569-JLS-WVG
12                                     Plaintiff,
                                                        ORDER VACATING PRE-EARLY
13   v.                                                 NEUTRAL EVALUATION
                                                        CONFERENCE AND RELATED
14   PALM TREE HOSPITALITY
                                                        DATES AND SETTING STATUS
     CORPORATION,
15                                                      CONFERENCE
                                     Defendant.
16
17
           Pursuant to the Court’s October 30, 2019 Order (Doc. No. 5), counsel for the Parties
18
     was to telephonically appear for the Pre-Early Neutral Evaluation Conference on
19
     November 22, 2019 at 11:30 A.M. and the Parties and their counsel were to personally
20
     appear for the Early Neutral Evaluation Conference (“ENE”) on December 13, 2019 at
21
     2:30 P.M. On November 14, 2019, the Parties filed a Notice of Settlement (Doc. No. 6),
22
     thus obviating the need for the Pre-ENE and the ENE. Accordingly, the Court hereby
23
     VACATES the November 22, 2019 Pre-ENE, the December 13, 2019 ENE, and all related
24
     dates as noted throughout the Court’s October 30, 2019 Order (Doc. No. 5).
25
           In doing so, the Court ORDERS counsel for the Parties to appear telephonically for
26
     a joint status conference on Friday, November 22, 2019 at 9:00 A.M. to discuss all steps
27
     necessary to finalize the settlement process. The Court further ORDERS counsel for the
28

                                                    1
                                                                             19-CV-1569-JLS-WVG
 1   Parties to lodge their appearances and the telephone numbers at which they can be reached
 2   without fail for purposes of the November 22, 2019 joint status conference. Counsel shall
 3   do so no later than 12:00 P.M. on Monday, November 18, 2019. Chambers will initiate
 4   the joint status conference.
 5         IT IS SO ORDERED.
 6   Dated: November 15, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             19-CV-1569-JLS-WVG
